Beck, P. J.
(After stating the foregoing facts.) "We are of the’ opinion that the court did not err, under the pleadings and the evidence in the case, in refusing an interlocutory injunction. The evidence was conflicting upon material issues; and where that is the case, the grant or refusal of an interlocutory injunction is one for the sound discretion of the trial court, and its judgment will not be reversed unless that discretion has been abused. If it be conceded in the present case that it is established beyond controversy that EL EC. Stewart bought the property in question with trust funds — funds which had been turned over to him by his wife, Mrs. Kate Stewart, the mother of Birdie Mae Stewart, and that with these funds he purchased the property and took the title in his own name, when it was his duty to have taken the title in the name of the owner of the equitable interest, Birdie Mae Stewart, nevertheless there was evidence from which the court could find that this property remained, from the time of the purchase up to the time when this suit was filed, a period of several years, in the name of EL EL Stewart. The deed of conveyance was made to him, and the court was authorized to find that no notice of the real ownership of this property was in Birdie Mae Stewart; that while the legal title was in El. EL Stewart, the equitable title was in his daughter; that it had been purchased with trust funds. It is true that petitioner submitted evidence tending to show that the agent of the Phosphate Company did have knowledge of the real state of the title. El. EL Stewart testified to this positively, and there is other evidence to corroborate his statement. But Frank E. Fleming makes positive affidavit as a part of the pleadings in this case, in which he denies that he had any intimation as to the character of the title of El. H. Stewart *105to the property or of his daughter’s equitable interest. The charge of fraudulent understanding and conspiracy was denied positively by Frank E. Fleming and by Porter Fleming, the president of the Phosphate Company; and there are proved circumstances tending to corroborate their testimony. In view of all these facts and other facts which it is not necessary to summarize, we are of the opinion that the court was authorized to fin'd against the petitioner upon the issue as to whether or not the defendant or its agents had any knowledge of the equitable title of Birdie Mae Stewart to the lands in controversy; and this was the controlling issue. In Parker v. Barnesville Savings Bank, 107 Ga. 650 (34 S. E. 365), it was said: “Section 3934 of the Civil Code declares that ‘A bona fide purchaser for value, and without notice of an equity, will not be interfered with by a court of equity.’ This doctrine proceeds upon the idea that the equity of the innocent purchaser is superior to that of the cestui que trust, who stands silently by and permits such purchaser to act to his prejudice, or who is guilty of laches in not sooner asserting a mere secret equity. It follows that as soon as a purchaser from the husband acquires his legal rights, the cestui que trust loses all claim to the property so purchased; and such purchaser can not be compelled to litigate with, or in any way recognize, the cestui que trust as having any rights or interests in the premises. Indeed, the only footing the latter has, after a sale, is the limited privilege of showing that the purchaser was not acting bona fide, but had notice of and therefore bought subject to the secret equity. A petition for relief on any other ground is not maintainable; for, after a bona fide sale, the holder of the secret equity is effectually cut off from asserting any claim whatsoever. It matters not if he offers to do equity by returning the purchase-price with interest and otherwise making the purchaser whole. The purchaser is entitled to his bargain, if made in good faith, and can not be disturbed in his possession, no matter what equitable arrangement the holder of the secret equity proposes as affording protection to all the parties concerned. In a word, a bona fide purchaser without notice acquires an unqualified legal right and title to the property purchased, and a court of equity has no jurisdiction to interfere with such vested legal right and title. A mortgagee who in good faith parts with his money, in ignorance that a person *106other than the holder of the legal title has a secret equity in the mortgaged property, stands precisely in the attitude of a bona fide purchaser, and is entitled to the same protection. See Thrasher v. Partee, 37 Ga. 392; Lane v. Partee, 41 Ga. 202; Sumner v. Bryan, 54 Ga. 614; Lewis v. Mortgage Co., 94 Ga. 573 [21 S. E. 224].” What is there said renders further citation and discussion unnecessary.
Having held that the judge did not err in dissolving the injunction, the decision upon the question as to the jurisdiction of the superior court of Emanuel County is not necessary, even if it would be proper under the sole assignment of error complaining of the refusal to grant an interlocutory injunction.

Judgment affirmed.


All the Justices -concur.